Citation Nr: 1741812	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  00-18 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) for the period prior to November 4, 2016.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. J. J. 


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran served in the United States Army from October 1967 to October 1969, including service in Vietnam where he received the Combat Infantry Badge.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, denied service connection for PTSD.  In August 2004, the Board reopened, but denied the PTSD service connection claim on its merits.  On appeal, the U.S. Court of Appeals for Veterans Claims (Court) issued an August 2005 Order vacating the August 2004 Board decision in its entirety and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  In January 2007, the Board reopened the claim and remanded it to the RO for further evidentiary development.  This matter was remanded by the Board again in January 2008 for adjudication of an intertwined claim of clear and unmistakable error (CUE) in the January 1991 rating decision that initially denied service connection for PTSD.  

In a December 2009 decision, the Board denied the claim of entitlement to service connection for PTSD and found no CUE in the January 1991 rating decision.  The Veteran appealed this decision to the Court.  In an August 2011 Memorandum Decision, the Court affirmed the Board's decision with regard to CUE but vacated the denial of service connection for PTSD, finding that there had not been substantial compliance with the Court's August 2005 JMR instructions and that the November 1998 and May 2007 VA examinations were inadequate.  The issue was remanded to the Board for further action, and thus is again before the Board for adjudication.  

While this matter was pending on appeal, the Veteran submitted a new claim seeking service connection for PTSD.  In a March 2017 rating decision, the RO granted the claim and assigned a 50 percent disability rating for PTSD effective November 4, 2016, the date his application was received.  
As service connection for PTSD has already been granted effective November 4, 2016, the Board need only consider whether service connection is warranted for PTSD prior to that date for the purpose of the payment of VA compensation benefits.  The Veteran filed a Notice of Disagreement and timely Substantive Appeal regarding the March 1999 rating decision; in essence, stating that he was entitled to service connection for PTSD at that time.  He did all that was required to appeal the decision to deny service connection in 1999 and again in 2009, and he is entitled to Board review and an appellate decision in this regard.  Thus, the issue on appeal has been recharacterized to reflect the procedural posture of this claim. 

The Board notes that in April 2015 the Board remanded for further development the issue of entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.  The record shows that the RO is in the process of completing that development and as such, the issue will not be addressed in this decision.


FINDING OF FACT

The Veteran's PTSD had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD for the period prior to November 4, 2016 have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for PTSD prior to November 4, 2016, is warranted.  The Veteran reported being in combat and witnessing the deaths of numerous Vietnamese.  He is in receipt of the Combat Infantry Badge for his service in Vietnam, thus his reported in-service stressor is presumed as it is consistent with the circumstances, conditions or hardships of combat service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  The Veteran was diagnosed as having PTSD by Dr. Reyes in December 1989.  The Veteran's VA medical records also show a diagnosis of PTSD as early as December 1998 and continuing through the appeal period.  Although the Veteran's psychiatric diagnosis changed throughout his treatment, his VA medical records show a relatively consistent diagnosis of PTSD during this time.  Additionally, the December 2016 VA examiner noted that the Veteran had eleven positive PTSD screens since 2007.  In the December 1989 private evaluation, Dr. Reyes links the Veteran's PTSD diagnosis to his combat experiences in Vietnam.  This opinion is echoed by the December 2016 and September 2017 VA examiners, both of whom confirm that the Veteran's PTSD diagnosis is linked to his combat service.  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. §§ 3.303, 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board notes that the November 1998 and May 2007 VA examiners opined that the Veteran did not meet the criteria for a PTSD diagnosis, but affords these opines no probative value as the Court has determined these examinations to be inadequate.  The Board also notes that the 2003 VA examiner's opinion that the Veteran condition did not meet the criteria for a PTSD diagnosis; however, because the evidence is in equipoise on this issue, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for PTSD prior to November 4, 2016 is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


